     Case 2:19-cv-01663-TLN-CKD Document 20 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES HEAD,                                       No. 2:19-cv-01663-TLN-CKD (P)
12                       Plaintiff,
13            v.                                          ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17            Plaintiff is a federal inmate proceeding pro se in this federal civil rights action filed

18   pursuant to 42 U.S.C. § 1983. On June 23, 2020, the district judge assigned to this case adopted

19   the Findings and Recommendations in part and rejected them in part by granting plaintiff leave to

20   amend his cause of action under the Wiretap Act as to defendant Shelton only. ECF No. 19. The

21   remaining claims against defendant Shelton and the County of Sacramento were dismissed

22   without leave to amend. Id.

23           Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended complaint

24   within 30 days from the date of this order that complies with the court’s screening order, the

25   requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of

26   /////

27   /////

28   /////
                                                         1
     Case 2:19-cv-01663-TLN-CKD Document 20 Filed 06/25/20 Page 2 of 2

 1   Practice; the amended complaint must bear the docket number assigned this case and must be

 2   labeled “Amended Complaint”; failure to file an amended complaint in accordance with this order

 3   will result in a recommendation that this action be dismissed.

 4   Dated: June 25, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/head1663.timetoamend.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
